Opinion by
Morrison, J.,
This was a confession of judgment on a bond and the defendant made application to have the judgment opened and he to be let into a defense on the theory that he had paid all he was legally liable for on said bond; The learned judge below heard the parties and filed an opinion in which he deducted from the amount of the judgment confessed the sum of $1,860.30 and opened the judgment as to that amount and discharged the rule and refused to open the balance of the judgment, to wit, $1,221.60, with interest from August 14, 1909, and attorney’s commission of $61.05. From this adjustment both plaintiff and defendant appealed.
We have reached the conclusion that the learned judge did not err and that his opinion and the authorities therein cited furnish sufficient reasons for his decision as to the amount of the judgment which he left standing against the defendant, and we do not deem it profitable or necessary to discuss the questions raised or to add anything on that ground to what has been said by the learned judge in his opinion filed. But in addition to the authorities cited we add the recent case of Leechburg Building and Loan Association v. Kinter, 233 Pa. 354.
The assignments of error are overruled and the decree is affirmed.